DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of primary graft dysfunction in the reply filed on 1/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20-23 have been canceled.
Claims 1-19 and 24 are being examined.

Priority
This application is a 371 of PCT/IL2018/051157 10/29/2018 PCT/IL2018/051157 has PRO 62/579,166 10/31/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/20, 9/13/21 and 12/7/21 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
th, 9th-10th, 14th-15th and 20th dose amounts).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-12, 14, 16-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites ‘scheduled to undergo first lung transplantation’. The meaning of this phrase is unclear. It is unclear if ‘first’ is implying that this is the first time that the recipient is having a lung transplant or if ‘first’ is implying the first lung and the second lung will also eventually be transplanted.
Claims 10-12 recite the limitation "the multiple portion doses".  There is insufficient antecedent basis for this limitation in the claim. Further, claim 10 appears to provide contradictory information since the phrase ‘multiple portion doses’ seems that imply doses of different amount while the phrase ‘the same amount’ appears to imply doses of the same amount.

Claim 19 refers to a dose of about 7mg/kgBW that is administered weekly. Claim 1 recites ‘multiple variable dosage’ which is defined in the specification (page 11). It is unclear if claim 19 is a proper dependent claim. If the same dose is administered at the same frequency then it would not be a multiple variable dosage. It is unclear if claim 19 meets the limitation since 7mg/kgBW is on a per weight basis and the weight of the recipient can vary over time or perhaps the use of the term ‘about’ allows for variable amounts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leland et al. (US 2014/0127201; ‘Leland’ cited with IDS 4/27/20) in view of Iskender et al. (‘Human alpha1-antitrypsin improves early post-transplant lung function: Pre-clinical studies in .
	Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (AAT) (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014). Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). For the dosage and duration of treatment, Leland teach the use of known testing protocols (section 0070). Leland teach the use of recombinant protein (section 0097). Leland teach administration can be intravenously or by inhalation (section 0027). Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191).
	Leland does not provide an example with a lung transplant recipient in need thereof nor does Leland specifically teach all of the multiple variable dosages as claimed.
	Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract). Iskender recognizes primary graft dysfunction as a problem (page 914 first complete paragraph). Iskender teach that beneficial effects of alpha1-antitrypsin were known (page 914, column 1 2nd to last paragraph) and teach the present study shows beneficial results (pages 917-918 connecting paragraph).

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Leland based on the express suggestions of Leland.  Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (claim 1) and specifically teach organ transplants and recites lung (sections 0013-0014). Further, Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract). Thus one would have been motivated to administer for those undergoing lung transplantation. With respect to the dosing, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly and biweekly (sections 0070-0071) and teach the use of known testing protocols (section 0070). Thus one would have been motivated to use known protocols such as the protocol taught by Marcondes. One would have had a reasonable expectation of success since Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191). Iskender teach alpha1-antitrypsin improves post-transplant lung function (title and abstract).
	In relation to the agent administered in claims 1 and 15, Leland teach methods of administering alpha-1 antitrypsin (claim 1). Leland teach the use of recombinant protein (section 0097).

	In relation to the dosage amount of claims 1, 3, 6-7, 10-11, 13 and 19, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’). When using a single maintenance dose the amount is 120 mg/kg as in claim 3. With respect to the amount in claim 19 for example, 
MPEP 2144.05 recognizes that when the claimed range overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists. 
	In relation to the dosage frequency as in claims 1, 4-5, 8-9, 12 and 19, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, and biweekly (sections 0070-0071).
In relation to the administration mode of claims 16-18, Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). Leland teach administration can be intravenously or by inhalation (section 0027).

Claims 1-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trials NCT02614872 (retrieved from https://clinicaltrials.gov/ct2/history/NCT02614872?V_1=View#StudyPageTop on 2/14/22, 11 pages, version November 22 2015; ‘Clinical Trials’) in view of Leland et al. (US 2014/0127201; ‘Leland’ cited with IDS 4/27/20) in view of Marcondes et al. (‘Response of Steroid-Refractory Acute GVHD to alpha1-antitrypsin’ Biol Blood Marrow Transplant v22 2016 pages 1596-1601; ‘Marcondes’ cited with IDS 9/13/21).
	The Clinical Trials document states that the version is the earliest version of record dated November 22, 2015 (page 1).
	Clinical Trials teach alpha-1 antitrypsin (AAT) treatment in lung transplantation (page 2 official title) by intravenous administration (page 2 brief title). Clinical Trials teach that alpha-1 antitrypsin will help to prevent further destruction of the lung architecture and reduce inflammation that causes dysfunction (page 4 detailed description).
	Clinical Trials does not provide information about the dosing.
	Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (AAT) (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014). Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Leland teach pharmaceutical compositions at dosages and periods of time to achieve the desired result (section 0058). For the dosage and duration of treatment, Leland teach the use of known testing protocols (section 0070). Leland teach the use of recombinant protein (section 0097). Leland 
	Marcondes teach alpha1-antitrypsin has known anti-inflammatory properties and that it has therapeutic efficacy in transplantation (abstract). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Clinical Trials because Clinical Trials expressly refer to alpha-1 antitrypsin treatment in lung transplantation. Thus one would have been motivated to administer alpha-1 antitrypsin by known methods. With respect to the dosing, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly, biweekly (sections 0070-0071) and teach the use of known testing protocols (section 0070). Thus one would have been motivated to use known protocols such as the protocol taught by Marcondes. One would have had a reasonable expectation of success since Leland teach that alpha-1 antitrypsin provides beneficial results including prolonging graft survival (example 1) and protects from inflammatory processes (section 0191). Clinical Trials teach that alpha-1 antitrypsin will help to prevent further destruction of the lung architecture and reduce inflammation that causes dysfunction (page 4 detailed description).
In relation to the agent administered in claims 1 and 15, Clinical Trials teach alpha-1 antitrypsin treatment in lung transplantation (page 2 official title). Leland teach methods of 
	In relation to the recipient of claims 1-2, 14 and 24, Clinical Trials teach alpha-1 antitrypsin treatment in lung transplantation (page 2 official title). Leland teach methods of preventing side effects associated with transplantation specifically inhibition of graft rejection (abstract) by administering alpha-1 antitrypsin (claim 1). Leland recognize inflammation and graft dysfunction as problems (section 0008). Leland specifically teach organ transplants and recites lung (sections 0013-0014). 
	In relation to the dosage amount of claims 1, 3, 6-7, 10-11, 13 and 19, Leland teach that the specific dosage may be adjusted over time including daily, every other day, weekly and biweekly and that the amount can be in a range of 1 and 100 mg/kg (sections 0070-0071). Marcondes teach that the dosing scheme of alpha1-antitrypsin drew on information from the treatment of patients with other diseases and that the protocol included a loading dose of 90 mg/kg on day 1 followed by maintenance doses of 30 mg/kg on days 3, 5, 6,9, 11, 13 and 15 for example (page 1597 section ‘Treatment Plan and Protocol Design’). When using a single maintenance dose the amount is 120 mg/kg as in claim 3. With respect to the amount in claim 19 for example, MPEP 2144.05 recognizes that when the claimed range overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists. 
	In relation to the dosage frequency as in claims 1, 4-5, 8-9, 12 and 19, Leland teach that the that the specific dosage may be adjusted over time including daily every other day weekly and biweekly (sections 0070-0071).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658